Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF CLAIMS

 

This Settlement Agreement and Mutual Release (hereinafter “AGREEMENT”) is
entered into on this, the 9th day of December, 2019, by, between, and among
Innovative Payment Solutions, Inc, a Nevada Corporation (“Company”) and Qpagos
Corporation, a Delaware Corporation (“Subsidiary”), on the one hand, and Andrey
Novikov (“Claimant”), on the other hand. Company, Subsidiary and the Claimants
are hereinafter referred to collectively as “SETTLING PARTIES”. The SETTLING
PARTIES enter this AGREEMENT individually, and on behalf of themselves and their
respective principals, agents, attorneys, officers, directors, shareholders,
servants, representatives, employees, members, partners, subsidiaries,
affiliated companies, insurers, predecessors, successors-in-interest and
assigns.

 

The SETTLING PARTIES intend that the terms of this agreement and underlying
transactions remain confidential.

 

1.0PARTIES’ REPRESENTATIONS

 

Each SETTLING PARTY represent as follows:

 

(a) That this AGREEMENT will be binding upon it when executed; and

 

(b) That the representations set forth herein shall endure forever and shall
survive the execution of this AGREEMENT and the settlement, as more fully
described below.

 

2.0RECITALS

 

2.1 WHEREAS, it is the intent of the SETTLING PARTIES to fully and finally
resolve any and all of the claims between them relating to that certain
employment agreement dated May 1, 2015 with an amount due of $156,206.11 In
order to preclude any potential future litigation between and among the SETTLING
PARTIES, all terms of this AGREEMENT are to be construed so that their meaning
will effectuate this intent.

 

2.2 WHEREAS, the SETTLING PARTIES each recognize that any future litigation
among them would require substantial time, effort, and expense unless their
claims are settled and terminated between and among them at this time.

 

2.3 WHEREAS, the SETTLING PARTIES wish to reduce to writing the full terms of
their AGREEMENT.

 

3.0NO ADMISSION

 

In making this AGREEMENT, the SETTLING PARTIES do not admit the sufficiency of
any claims, allegations, assertions, contentions, or positions of any other
party, or the sufficiency of any defenses to any such claims, allegations,
assertions, contentions or positions. Further, in making this AGREEMENT, the
SETTLING PARTIES agree that the covenants and releases comprising this AGREEMENT
are not intended to be admissions of liability, negligence, willful conduct,
breach of contract, bad faith conduct or fault of any kind whatsoever. The
SETTLING PARTIES hereto desire to resolve the instant action in an amicable
fashion. The SETTLING PARTIES have entered into this AGREEMENT in good faith and
with the desire to forever settle as between them all claims and to execute a
Release as set forth in Paragraph 4.0 below.

 



 

 

 

AGREEMENT AND RELEASE

 

WHEREFORE, in consideration of the covenants and agreements expressed herein,
and the recitals set forth above, which form a part of, and are incorporated
into this AGREEMENT, the parties hereto agree as follows:

 

4.0SETTLEMENT TERMS

 

(a) The Company shall issue Claimant a promissory note, in the amount of
$131,906.11;

 

(b) An outstanding balance of $24,300.00 shall remain with the Subsidiary, which
shall be paid by the Subsidiary no later than 30 days from the execution of this
agreement;

 

(c) Each of the Settling Parties hereby release and forever discharges each
other, and all of their representatives, agents, employees, heirs, successors,
administrators, executors, attorneys, and any parents, affiliates, subsidiaries,
officers, directors, shareholders, predecessors and assigns, from any and all
claims, counterclaims, demands, notes, setoffs, defenses, accounts, cause and
causes of action, tortuous acts, suits, debts, dues, sums of money, losses,
liabilities, rights, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
attorneys’ fees, extents, judgments, findings, disputes and executions, of any
nature whatsoever, cognizable at law or in equity, and any past, present or
future duties, known or unknown, responsibilities or obligations which may have
arisen or may in the future arise in connection with or in any manner related to
or arising out of the any event or occurrence related to the transaction
contemplated in the recital, including but not limited to the employment
relationship (“Released Claims”).

 

(d) The Settling Parties further expressly agree that this Agreement shall be
binding upon their successors and assigns and shall inure to the benefit of the
Settling Parties and each of them. The Settling Parties further represent that
any approvals of this Agreement required to be obtained by each of the Settling
Parties have been obtained and that the Settling Parties are expressly or
otherwise fully authorized to release and discharge each other as described
herein.

 

(e) Each party acknowledges and agrees that it may later discover facts
different from or in addition to those which he now knows or believes to be true
in entering into this Settlement Agreement. Each party agrees to assume the risk
of the possible discovery of additional or different facts, including facts
which may have been concealed or hidden, and agrees that this Settlement
Agreement shall remain effective regardless of such additional or different
facts.

 



2

 

 

(f) If any provision of this Settlement Agreement is held to be illegal, invalid
or unenforceable under present or future laws, that provision shall be severable
and this Settlement Agreement shall be construed and enforced as if that
illegal, invalid or unenforceable provision never comprised a part hereof, and
the remaining provisions hereof shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision, and there
shall be added automatically as part of this Settlement Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable.

  

5.0ENTIRE AGREEMENT

 

This AGREEMENT constitutes the full and entire AGREEMENT between the SETTLING
PARTIES hereto and such Parties acknowledge that there is no other Agreement,
oral or written, between the SETTLING PARTIES hereto.

 

6.0FINAL AGREEMENT

 

The parties to this AGREEMENT and each of them, acknowledge that (1) this
AGREEMENT and its reduction to final form is the result of extensive good faith
negotiations between the parties; (2) the parties have carefully reviewed and
examined this AGREEMENT; (3) the parties have had ample opportunity to consult
with independent legal counsel; and (4) any statute or rule of construction that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this AGREEMENT.

 

7.0FEES AND COSTS

 

All parties will bear their own fees and costs concerning preparation and
execution of this AGREEMENT and all required definitive agreements.
Notwithstanding the foregoing, In the event any dispute, controversy or claim
arises out of or in connection with this Settlement Agreement or the Released
Claims, the prevailing party shall be entitled to all reasonable attorneys’
fees, costs, and expenses at all trial and appellate levels, including
attorneys’ fees, costs, and expenses in all arbitration proceedings, and if
applicable incurred in connection with determining the amount of an award of
reasonable attorneys’ fees.

 

8.0NO INDUCEMENT

 

Each SETTLING PARTY expressly warrants and represents that, in executing this
AGREEMENT, it is not relying upon any representation, promise, inducement or
statement made by or on behalf of any of the other persons or entities which/who
are parties to this AGREEMENT. Nor is any party relying on any omission or the
absence of any statement, representation, promise or inducement not made herein.
Each party hereto expressly waives any right it might ever have to claim that
this AGREEMENT was in any way induced by fraud.

 



3

 

 

9.0NON DISPARAGEMENT.

 

The Company, its officers, directors and employees, and the Claimant each agree
that they shall not defame or publicly disparage the other party concerning the
subject matter of this Agreement, the issues that led up thereto or the conduct
of the Company’s business. Claimant may continue to holder himself out as a
former co-founder of the Company, though. Claimant further agrees Agreement not
to publish any information of any kind about the Company, its officers,
directors and employees in any form, including in any writing, video, social
media or any other form whatsoever.

 

10.0MODIFICATIONS

 

This AGREEMENT may not be amended or modified, except by a written instrument
executed by the parties affected by such amendment to this AGREEMENT.

 

11.0COUNTERPARTS

 

This AGREEMENT may be executed in counterparts with the same effect as if all
original signatures were placed on one document, and which, when taken together,
shall constitute one original agreement.

 

12.0PARAGRAPH HEADINGS

 

Paragraph headings are for reference only and shall not affect the
interpretation of any paragraph hereto.

 

13.0PARTIAL INVALIDITY

 

Each provision of this AGREEMENT is valid and enforceable to the fullest extent
permitted by law. If any provision of this AGREEMENT, or the application of such
provision to any person or circumstance, is deemed to be invalid or
unenforceable, the remainder of this AGREEMENT, or the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, is not affected by such invalidity or
unenforceability, unless such provision or application of such provision is
essential to this AGREEMENT.

 

14.0APPLICABLE LAW

 

This AGREEMENT is made and entered into in the State of Nevada and shall be
deemed to have been executed and delivered within the State of Nevada, and the
rights and obligations of the parties hereunder shall be governed by, and
construed, and enforced in accordance with the laws of the State of California
without regard to its conflict of laws principles.

 

15.0NON-ASSIGNMENT

 

The SETTLING PARTIES hereby warrant that they are the legal owners of the
RELEASED CLAIMS described and being released herein and have not assigned all or
any portion of the claims to any person or entity. The SETTLING PARTIES further
expressly agree to defend, protect, indemnify and hold each other harmless if
any person, firm or corporation shall assert or attempt to assert any claims
against either one of the SETTLING PARTIES by reason of the foregoing matters.

 

16.0EFFECTIVE DATE

 

The Parties hereto deem this AGREEMENT to be effective as of the date that the
AGREEMENT is fully executed by all Parties.

 

4

 

  

IN WITNESS WHEREOF, the undersigned have executed this AGREEMENT and mutual
release on the date affixed by their signature.

  

  Innovative Payment Solutions, Inc.,   a Nevada corporation       /s/ William
Corbett   By: William Corbett, CEO       QPAGOS Corporation   a Delaware
corporation       /s/ Gaston Pereira   By: Gaston Pereira, President       /s/
Andrey Novikov   Andrey Novikov

 

 

5

 

 